       Case 1:20-cv-00102-DDD-KMT Document 9 Filed 02/05/20 USDC Colorado Page 1 of 2
         Case 1:20-cv-00102-DDD-KMT Document 8 Filed 01/15/20 USDC Colorado Page 1 of 6 ·

15;,                               •        - •     •
       AO 440 (Rev. 06/12) Summons ma ClVII Action


                                                  UNITED STATES DISTRICT COURT
                                                                           for the
                                                                   District of Colorado         ~

                                                                             )
                  El I ENLARSON, individuallyand                             )
                    on behalf of all others similarly                        )
                               situated,
                                                                             )
                                 Plaintiff(s)
                                                                             )
                                                                             )
                                       V.                                            Civil Action No. 1:20-cv-00102-DDD-KMT
                                                                             )
                                                                             )
THE ALIERA COMPANIES, INC., a Delaware corporation;                          )
  ALIERA HEALTHCARE, INC., a Delaware corporation;
                                                                             )
 TRINITY HEALTHSHARE, INC., a Delaware corporation,
                                                                             )
                                Defendant(s}                                 )

                                                            SUMMONS IN A CML ACTION

       To: (Defendant's name and address)
                                                  THE ALIERA COMPANIES, INC.
                                                  c/o The Corporation Trust Company, its registered agent Corporation Trust Center
                                                  1209 Orange St.
                                                  Wilmington, DE 19801
                                                  302-658-7581


                A lawsuit has been filed against you.

                Within 21 days after service of this sulTilllons on you (not counting the day you received it) - or 60 days if you
       are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
       P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
       the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
       whose name and address are:
                                       Richard E. Spoonemore and Eleanor Hamburger
                                     --SIRIANNI YOl.J"F-Z.SPOONEMORE,HAMBURGER PLLC
                                       3101 Western Avenue, Suite 350, Seattle, WA 98121
                                       Tel.: (206) 223-0303
                                       Email: rick@sylaw.com
                                       Email: ele@sylaw.com
              If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
       You also must file your answer or motion with the court.



                                                                                          CLERK OF COURT


       Date:    01/15/2020                                                                s/A. Thomas, Deputy Clerk
     Case 1:20-cv-00102-DDD-KMT Document 9 Filed 02/05/20 USDC Colorado Page 2 of 2



AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

 Civil Action No.       1:20-VB-00102-DDD-KMT

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

        This summons for (name of individual and title, ifany)         THE ALIERA COMPANIES, INC.
 was received by me on (date) 02/05/2020
                                       ---------
          D I personally served the summons on the individual at (place)
                               -----------------
                               on (date)
         ---------------------           - - - - - - - , or
          D I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                             ---------
                                , a person of suitable age and discretion who resides there,
         ---------------
         on (date)  , and mailed a copy to the individual's last known address; or
                       -------
          ~    I served the summons on (name of individual) AMY MCLAREN (MANAGING AGENn                                 , who is
            designated by law to accept service of process on behalf of (name of organization) THE ALIERA COMPANIES, INC.
          C/O TIIE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, DE 19801 on (date) 02/05/2020 AT 12:30 PM
           D I returned the summons unexecuted because                                                                            , or
                                                                       -------------------
           D Other (specify):



           My fees are$                             for travel and $             for services, for a total of$

           I declare under penalty of perjury that this information is true.


 Date:    02/05/2020                                                         ----     Server's signature

                                                                DENORRIS BRITT                             PROCESS SERVER
                                                                                    Printed name and title


                                                                BRANDYWINE PROCESS SERVERS, LTD, PO BOX 1360,
                                                                WILMINGTON, DE 19899
                                                                                    Server's address

 Additional information regarding attempted service, etc:

                                                          SERVED SUMMONS; COMPLAINT WITH APPENDICES A-N; CIVIL COVER
                                                          SHEET; NOTICE OF ruDICIAL ASSIGNMENT; CONSENT TO MAGISTRATE
                                                          FORM; NOTICE OF APPEARANCE OF HAMBURGER; NOTICE OF
                                                          APPEARANCE OF SPOONEMO · RDER REFERRING CASE TO
                                                          MAGISTRATE



                                                                                                            STATE OF DELAWARE
                                                                                                   My C.P~1mi~~ion Expires'Septe~ber_14,_W20
